Case 6:19-cv-00059-RWS Document 107-1 Filed 08/10/20 Page 1 of 7 PageID #: 1441




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                      TYLER DIVISION

                                                      §
  LONE STAR TECHNOLOGICAL                             §
  INNOVATIONS, LLC,                                   §
                                                      §    Civil Action No. 6:19-CV-00059-RWS
                  Plaintiff,                          §
                                                      §     LEAD CASE
          v.                                          §
                                                      §
  ASUSTEK COMPUTER INC.,                              §
                                                      §     JURY TRIAL DEMANDED
                  Defendant.                          §
                                                      §
                                                      §
                                                      §
                                                      §


                         AGREED AMENDED DOCKET CONTROL ORDER

        In accordance with the scheduling conference held in this case, it is hereby ORDERED

 that the following schedule of deadlines is in effect until further order of this Court:

   Proposed Amended Date      Original Date                                    Task
   3 DAYS after conclusion 3 DAYS after                   Parties to file Motion to Seal Trial Exhibits, if
   of Trial                conclusion of Trial            they wish to seal any highly confidential
                                                          exhibits.

                                                          EXHIBITS: See Order Regarding Exhibits
                                                          below.
   Monday, June 14, 2021         March 15, 2021*          9:00 a.m. JURY TRIAL before Judge Robert
   (subject to Court’s                                    W. Schroeder III, in Tyler, Texas.
   availability)



   Monday, June 14, 2021         March 15, 2021*          9:00 a.m. JURY SELECTION before Judge
   (subject to Court’s                                    Robert W. Schroeder III, in Tyler, Texas.
   availability)
   Tuesday, June 1, 2021         March 2, 2021*           10:00 a.m. PRETRIAL CONFERENCE
   (subject to Court’s                                    before Judge Robert W. Schroeder III, in
   availability)                                          Texarkana, Texas.
Case 6:19-cv-00059-RWS Document 107-1 Filed 08/10/20 Page 2 of 7 PageID #: 1442




   Proposed Amended Date      Original Date                              Task
   Friday, May 28, 2021    February 23, 2021
                                                File a Notice of Time Requested for (1) voir
                                                dire, (2) opening statements, (3) direct and
                                                cross examinations, and (4) closing
                                                arguments.
   Friday, May 28, 2021    February 23, 2021
                                                File Responses to Motions in Limine.
   Friday, May 21, 2021    February 16, 2021    File Motions        in    Limine    and     pretrial
                                                objections.


                                                The parties are ORDERED to meet and confer
                                                to resolve any disputes before filing any motion
                                                in limine or objection to pretrial disclosures.
   Friday, May 21, 2021    February 16, 2021    File Joint Final Pretrial Order, Joint
                                                Proposed Jury Instructions with citation to
                                                authority and Form of the Verdict for jury
                                                trials.

                                                Parties shall use the pretrial order form on Judge
                                                Schroeder’s website.

                                                Proposed Findings of Fact and Conclusions of
                                                Law with citation to authority for issues tried to
                                                the bench.
   Friday, May 14, 2021    February 9, 2021
                                                Exchange Objections to Rebuttal Deposition
                                                Testimony.
   Friday, May 7, 2021     February 2, 2021     Notice of Request for Daily Transcript or Real
                                                Time Reporting of Court Proceedings due.

                                                If a daily transcript or real time reporting of court
                                                proceedings is requested for trial or hearings, the
                                                party or parties making said request shall file a
                                                notice with the Court.
   Friday, May 7, 2021     February 2, 2021     Exchange Rebuttal Designations and Objections
                                                to Deposition Testimony.

                                                For rebuttal designations, cross examination line
                                                and page numbers to be included.

                                                In video depositions, each party is responsible for
                                                preparation of the final edited video in
                                                accordance with their parties’ designations and
                                                the Court’s rulings on objections.




                                          -2-
Case 6:19-cv-00059-RWS Document 107-1 Filed 08/10/20 Page 3 of 7 PageID #: 1443




   Proposed Amended Date          Original Date                           Task
   Friday, April 23, 2021      January 19, 2021      Exchange Pretrial Disclosures (Witness List,
                                                     Deposition Designations, and Exhibit List) by
                                                     the Party with the Burden of Proof.

                                                     Video and Stenographic Deposition Designation
                                                     due. Each party who proposes to offer deposition
                                                     testimony shall serve a disclosure identifying the
                                                     line and page numbers to be offered.
   Tuesday, May 11, 2021       February 9, 2021*     10:00     a.m.     HEARING          ON       ANY
   (subject to Court’s                               REMAINING DISPOSITIVE MOTIONS
   availability)                                     (INCLUDING DAUBERT MOTIONS) before
                                                     Judge Robert W. Schroeder III, in
                                                     Texarkana, Texas.
   Friday, February 12, 2021   November 10, 2020 *   Any Remaining Dispositive Motions due from
                                                     all parties and any other motions that may
                                                     require a hearing (including Daubert
                                                     motions).

                                                     Motions shall comply with Local Rule CV-56
                                                     and Local Rule CV-7. Motions to extend page
                                                     limits will only be granted in exceptional
                                                     circumstances.     Exceptional circumstances
                                                     require more than agreement among the parties.

                                                     For each motion filed, the moving party SHALL
                                                     provide the Court with one (1) copy of the
                                                     completed briefing (opening motion, response,
                                                     reply, and if applicable, surreply), excluding
                                                     exhibits, in a three-ring binder appropriately
                                                     tabbed. All documents shall be double-sided and
                                                     must include the CM/ECF header. These copies
                                                     shall be delivered to Judge Schroeder’s chambers
                                                     in Texarkana as soon as briefing has completed.

                                                     Respond to Amended Pleadings.
   Friday, February 5, 2021    November 3, 2020
                                                     Parties to Identify Rebuttal Trial Witnesses.




                                              -3-
Case 6:19-cv-00059-RWS Document 107-1 Filed 08/10/20 Page 4 of 7 PageID #: 1444




   Proposed Amended Date          Original Date                             Task
   Friday, January 29, 2021    October 27, 2020        Parties to Identify Trial Witnesses; Amend
                                                       Pleadings (after Markman Hearing).

                                                       It is not necessary to file a Motion for Leave to
                                                       Amend before the deadline to amend pleadings.
                                                       It is necessary to file a Motion for Leave to
                                                       Amend after the deadline. However, except as
                                                       provided in Patent Rule 3-6, if the amendment
                                                       would affect infringement contentions or
                                                       invalidity contentions, a motion must be made
                                                       pursuant to Patent Rule 3-6 irrespective of
                                                       whether the amendment is made prior to this
                                                       deadline.
   Friday, January 22, 2021    October 21, 2020
                                                       Expert Discovery Deadline.
   Friday, December 18, 2020   September 23, 2020      Parties designate rebuttal expert witnesses (non-
                                                       construction issues), rebuttal expert witness
                                                       reports due. Refer to Local Rules for required
                                                       information.

                                                       If, without agreement, a party serves a
                                                       supplemental expert report after the rebuttal
                                                       expert report deadline has passed, the serving
                                                       party must file notice with the Court stating
                                                       service has occurred and the reason why a
                                                       supplemental report is necessary under the
                                                       circumstances.
   Friday, December 4, 2020    September 9, 2020
                                                       Final Election of Asserted Prior Art.
   Friday, November 20, 2020   September 2, 2020       Parties with burden of proof designate expert
                                                       witnesses (non-construction issues). Expert
                                                       witness reports due. Refer to Local Rules for
                                                       required information.
   Friday, November 20, 2020   September 2, 2020
                                                       Fact discovery deadline.
   Friday, November 13, 2020   August 14, 2020
                                                       Deadline to complete mediation before
                                                       Magistrate Judge Craven (per ECF No. 51 (“14
                                                       days after the Court’s entry of a Markman Order
                                                       in this case”))
   Friday, October 30, 2020    August 12, 2020
                                                       Final Election of Asserted Claims.
                               Parties’ estimated      EXPECTED LENGTH OF TRIAL
                               number of trial days
                                                       7 days




                                                 -4-
Case 6:19-cv-00059-RWS Document 107-1 Filed 08/10/20 Page 5 of 7 PageID #: 1445




 (*) indicates a deadline that cannot be changed without showing good cause. Good cause is not
 shown merely by indicating that the parties agree that the deadline should be changed.


        In the event that any of these dates fall on a weekend or Court holiday, the deadline is
 modified to be the next Court business day.

         The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s
 failure to oppose a motion in the manner prescribed herein creates a presumption that the party
 does not controvert the facts set out by movant and has no evidence to offer in opposition to the
 motion.”

         A party may request an oral hearing on a motion filed with the Court. Any such request
 shall be included in the text or in a footnote on the first page of the motion or any responsive
 pleading thereto. The Court does not hold telephonic hearings absent unusual circumstances.


                                             Other Limitations

    (a)     The following excuses will not warrant a continuance or justify a failure to comply
            with the discovery deadline:
              (i) The fact that there are motions for summary judgment or motions to dismiss
                     pending;
             (ii) The fact that one or more of the attorneys is set for trial in another court on the
                     same day, unless the other setting was made prior to the date of this order or
                     was made as a special provision for the parties in the other case;
            (iii) The failure to complete discovery prior to trial, unless the parties can
                     demonstrate that it was impossible to complete discovery despite their good
                     faith effort to do so.
    (b)     Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
            the DCO shall take the form of a motion to amend the DCO. The motion shall include
            a chart in the format of the DCO that lists all of the remaining dates in one column (as
            above) and the proposed changes to each date in an additional adjacent column (if there
            is no change for a date the proposed date column should remain blank or indicate that
            it is unchanged). The motion to amend the DCO shall also include a proposed DCO in
            traditional two-column format that incorporates the requested changes and that also
            lists all remaining dates. In other words, the DCO in the proposed order should be
            complete such that one can clearly see all the remaining deadlines rather than needing
            to also refer to an earlier version of the DCO.
    (c)     Indefiniteness: In lieu of early motions for summary judgment, the parties are directed
            to include any arguments related to the issue of indefiniteness in their Markman
            briefing, subject to the local rules’ normal page limits.
    (d)     Motions in Limine: Each side is limited to one (1) motion in limine addressing no more
            than ten (10) disputed issues. In addition, the parties may file a joint motion in limine


                                                -5-
Case 6:19-cv-00059-RWS Document 107-1 Filed 08/10/20 Page 6 of 7 PageID #: 1446




                  addressing any agreed issues. The Court views motions in limine as appropriate for
                  those things that will create the proverbial “skunk in the jury box,” e.g., that, if
                  mentioned in front of the jury before an evidentiary ruling can be made, would be so
                  prejudicial that the Court could not alleviate the prejudice with an appropriate
                  instruction. Rulings on motions in limine do not exclude evidence, but prohibit the
                  party from offering the disputed testimony prior to obtaining an evidentiary ruling
                  during trial.
      (e)         Exhibits: Each side is limited to designating 250 exhibits for trial absent a showing of
                  good cause. The parties shall use the exhibit list sample form on Judge Schroeder’s
                  website.
      (f)         Deposition Designations: Each side is limited to designating no more than ten (10)
                  hours of deposition testimony for use at trial absent a showing of good cause. As trial
                  approaches, if either side needs to designate more than ten (10) hours, the party may
                  file a motion for leave and show good cause. All depositions to be read into evidence
                  as part of the parties’ case-in-chief shall be EDITED so as to exclude all unnecessary,
                  repetitious, and irrelevant testimony; ONLY those portions which are relevant to the
                  issues in controversy shall be read into evidence.
      (g)         Witness Lists: The parties shall use the sample form on Judge Schroeder’s website.

            ORDER REGARDING EXHIBITS, EXHIBIT LISTS AND WITNESS LISTS:

 A.         On the first day of trial, each party is required to have:

            (1)      One copy of their respective original exhibits on hand. Each exhibit shall be
                     properly labeled with the following information: Identified as either Plaintiff’s or
                     Defendant’s Exhibit, the Exhibit Number and the Case Number.
            (2)      Three hard copies of each party’s exhibit list and witness list on hand.
            (3)      One copy of all exhibits on USB Flash Drive(s) or portable hard drive(s). This shall
                     be tendered to the Courtroom Deputy at the beginning of trial.
            (4)      One copy of all expert reports on CD. This shall be tendered to the Courtroom
                     Deputy at the beginning of trial.

 B.         The parties shall follow the process below to admit exhibits.

            (1) On the first day of trial, each party shall tender a preadmitted list of exhibits it plans to
                admit into evidence. This list shall include all exhibits which are NOT objected to or
                to which the Court has already overruled an objection. To the extent there are exhibits
                with outstanding objections for which the parties need a ruling from the Court, those
                exhibits should be separately included on the list and designated accordingly to reflect
                a pending objection. Parties shall entitle the list “[Plaintiff’s/Defendant’s] List of
                Preadmitted Exhibits.” If, during the course of the day’s testimony, a party wishes to
                offer an objected exhibit into evidence, the party may move for admission at the time
                it wishes to use that exhibit with a witness. The Court will then hear the opposing
                party’s objection and will rule on the objection at that time.



                                                      -6-
Case 6:19-cv-00059-RWS Document 107-1 Filed 08/10/20 Page 7 of 7 PageID #: 1447




       (2) On each subsequent day of trial, the Court will commence by formally admitting all of
           the exhibits that were either unobjected to or allowed over objection and used during
           the previous day’s trial. The Court will ask for these exhibits to be read into the record
           and formally admitted into evidence at the beginning of that trial day. These will be the
           exhibits deemed admitted at trial. The parties shall keep a separate running list of all
           exhibits admitted throughout the course of trial.

       (3) At the conclusion of evidence, each party shall read into the record any exhibit that was
           used but not previously admitted during the course of trial and then tender its final list
           of every admitted exhibit, entitled “[Plaintiff’s/Defendant’s] Final List of All Admitted
           Exhibits.” To the extent there are exhibits that were not admitted during the course of
           trial, but for which there is agreement that they should be provided to the jury, the
           parties must inform the Court of those exhibits at the conclusion of evidence. The Court
           will then determine whether those exhibits will be allowed into the jury room for
           deliberations.

 C.    At the conclusion of evidence, each party shall be responsible for pulling those exhibits
       admitted at trial and shall tender those to the Courtroom Deputy, who will verify the
       exhibits and tender them to the jury for their deliberations. One representative from each
       side shall meet with the Courtroom Deputy to verify the exhibit list.

 D.    At the conclusion of trial, all boxes of exhibits shall be returned to the respective parties
       and the parties are instructed to remove these exhibits from the courtroom.

 E.    Within five business days of the conclusion of trial, each party shall submit to the
       Courtroom Deputy:

       (1)    A Final Exhibit List of Exhibits Admitted During Trial in Word format.
       (2)    Two CD(s) containing admitted unsealed trial exhibits in PDF format. If the Court
              ordered any exhibits sealed during trial, the Sealed Exhibits shall be submitted on
              a separate CD. If tangible or over-sized exhibits were admitted, such exhibits shall
              be substituted with a photograph in PDF format.
       (3)    A disk containing the transcripts of Video Depositions played during trial, along
              with a copy of the actual video deposition.




                                               -7-
